ROBERTSON, Justice,
dissenting.
The majority holds that over a span of only four years the legislature expanded the statute of limitations pertaining to sexual offenses to five years and then ten, but by some oversight returned the statute of limitations for aggravated rape of a child to three years. I disagree. In looking at the applicable statutes it appears that the legislative intent was to allow continued prosecution of aggravated rapes occurring prior to the effective date of the amendment, and therefore I find that the prosecution was not barred and the judgment should be affirmed.
The complainant testified that when she was eight to nine years old she was raped by her step-father, the appellant, approximately seven times. She did not tell her mother of the abuse until March of 1986, three years after appellant had moved out of their house. Appellant was indicted June 11, 1986 for an offense which took place on or about February 15, 1983. The indictment stated that appellant intentional*314ly and knowingly caused the penetration of the sexual organ of complainant, a person younger than fourteen years of age and not his spouse, by placing his sexual organ in the sexual organ of the complainant. At the time of this offense, this language pled the offense of aggravated rape, which had a three year statute of limitations.
By amendment approved May 10, 1983 and effective September 1, 1983, the legislature expanded the limit for prosecution of aggravated rape and rape of a child from three to five years. Act of May 10, 1983 ch. 85, Tex.Gen.Laws 413. (amending Tex. Code Crim.Próc. 12.01(3)(C)). Therefore, since the original three years had not run at the time óf this amendment, the limitations were expanded from February 15, 1986 to February 15, 1988. Archer. v. State, 577 S.W.2d 244 (Tex.Crim.App.1979).
Then on June 19, 1983, the legislature passed a second amendment, which also became effective September 1, 1983, revising the offenses of aggravated rape and rape of a child. The law stated that it was intended to redefine those offenses as as-saultive offenses, and to revise the elements of, penalties for, and period of limitations applicable to those offenses. Act of June 19, 1983, ch. 977, Tex.Gen.Laws 5311. Further the act repealed Tex.Penal Code section 21.03(5), aggravated rape and created the offense of sexual assault of a child, Tex.Penal Code 22.011(a)(2), and aggravated sexual assault, Tex.Penal Code 22.021(a)(5). Both of these offenses have language which comports with the language used to indict appellant. Also in the act which created the offense of sexual assault, the legislature purported to amend again Tex.Code CRiM.PROC. 12.01(3)(C), creating a statute of limitations of five years for sexual assault, and three years for all other offenses.
Appellant argues, and the majority agrees that the Act of June 19, 1983, ch. 977, section 13 Tex.Gen.Laws 5311, 5321 provided for continued prosecution of aggravated rapes occurring prior to September 1, 1983 under the old law (repealed 21.03(5)). They rely on the language of section 13:
(a) The change in law made by this Act applies only to an offense committed on or after the effective date of this Act.
(b) An offense committed before the effective date of this act is covered by the law in effect at the time the offense was committed, and the former law is continued in effect for that purpose.
This language would appear to require that appellant have been prosecuted under the repealed Tex.Penal Code 21.03(5). However, in 1985, the legislature again amended Tex.Code CRIm.PROC. to eliminate the 1983 duplication of section 12.01(3)(C). Act of April 30, 1985, ch. 330, section 1 Tex.Gen.Laws 1393. The amendment provided that there would be a five year statute of limitations for sexual assault and indecency with a child, but the legislature struck out the section providing for a five year limitation for rape, aggravated rape, and rape of a child. It further allowed only three years for prosecution of all other felonies. Thus, the majority concludes that the prosecution of aggravated rapes occurring prior to September 1, 1983, was permitted but would be governed by a three year statute of limitations, because they would be defined as aggravated rapes rather than sexual assaults.
The Government Code provides guidelines which we must follow in interpreting the intent of the legislature and it dictates a presumption that a just and reasonable result was intended. Tex.Gov.Code 311.021 —311.023 (Vernon 1988). The result reached by the majority is unjust and ignores the intent of the legislature as evidenced by: (1) the object sought to be obtained, (2) the circumstances under which these statutes were enacted, (3) legislative history, (4) former statutory provisions on the same subjects, (5) consequences of the majority’s construction, (6) the administrative construction of the statute and (7) title, preamble and emergency provisions of the statute. Tex.Gov.Code 311.023 (Vernon 1988).
To say that this indictment was barred by a three year statute of limitations is to ignore the stated purpose of that legislation, which was to redefine rape of a child *315as a sexual assault. Act of June 19, 1983, ch. 977, Tex.Gen.Laws 5311. I think it is also important to note that the language of the old statute Tex.Penal Code 21.03(5), is nearly identical to the new, Tex.Penal Code 22.011(a)(2)(A). Furthermore, at the same time the new offense was created, it was given the same five year limitation as was previously given to aggravated rape. Act of May 10, 1983, ch. 85, section 1 Tex.Gen.Laws 413. It would be irrational to say that the legislature which allowed the continued prosecution of aggravated rapes prior to September 1, 1983, thereafter returned aggravated rape to its previous three year limitations. Act of April 30, 1985, ch. 330, Tex.Gen.Laws 1393. This is especially true in light of the legislature’s recent expansion of the limitations for sexual assault of a child under TexPenal Code 22.011(a)(2)(A) to ten years. Tex. Code CmmPrq& 12.01(2)(D), 12.01(3)(C) (Vernon 1988).
The only reasonable explanation is that the legislature intended to include the offenses of aggravated rape and rape of a child into sexual assault and that in doing so, they intended the revised statute of limitations on sexual assault apply to prosecutions for aggravated rapes occurring prior to September 1, 1983. It is obvious to me that in striking through aggravated rape and rape of a child in the 1985 amendment to the statute of limitations, the legislature believed that those offenses were encompassed within sexual assault and remained governed by a five year limit. Therefore, I would affirm appellant’s conviction on the ground that the prosecution was never barred.